


AGREEMENT TO AMEND THE PURCHASE AGREEMENT (hereinafter "Agreement") which is
held by one hand BAJA AQUA-FARMS, SA DE CV (Hereinafter "BAF"), represented
herein by Mr. Jaime Cuadra Joseph Velez and the other party MARPESCA, SA DE CV
(Hereinafter "Fisheries"), represented herein by Mr. Victor Manuel Guadardo
France, Contract they celebrate in accordance with the following:




DECLARATIONS




I.
- declare both parties through their legal representatives:



(a)
recognize each other's personality that appear to execute this amended
agreement.



(b)
That on January 2, 2008 celebrated a purchase agreement, (hereinafter the
"original contract").



(c)
In accordance to clause fourth paragraph 4.2 of the original contract they
foresaw the possibility to extend its validity:





CLAUSES


1.
By means of this Amendment, and in accordance with clause fourth, section 4.2,
the parties agree to extend the term of the Original Agreement from January 1 of
2012 to December 31 of 2012.



2.
In view of the foregoing, it modify section 4.1 of the Original Agreement to
read as established below:



"4.1. This contract is for a fixed period of one year so began on January 1 of
2012 and finishing on December 31 of 2012"




--------------------------------------------------------------------------------






3.
The parties agree to ratify the Original Agreement and the amendment set here.



4.
At the request of either party, this Amendment Agreement could be ratified
before a notary and the expenses incurred will be for the applicant.





FOR EVIDENCE AND LEGAL EFFECT, and read that it was this Amendment, and the
parties aware of their obligations in the same state that there is no error,
fraud or injury that would invalidate it, and it is signed in two original in
the City of Ensenada, Baja California, on January 2 of 2012, in the presence of
two witnesses.




BAJA AQUA FARMS, S.A. DE C.V.
 
 
 
 
 
 
 
 
Signed by:
/s/ Jaime Cuadra
 
 
 
Name:
Jaime Joseph Cuadra Velez
 
 
 
Post:
Legal Representative
 
 
 
 
 
 
 
 
MARPESCA, S.A. DE C.V.
 
 
 
 
 
 
 
 
Signed by:
/s/ Victor Guardado
 
 
 
Name:
Victor Manual Guardado France
 
 
 
 
Attorney
 
 
 
 
 
 
 
 
WITNESS
 
WITNESS
By:
/s/ Anabel Hernandez
 
By:
/a/ Jennifer Sanchez
Name:
Anabel Hernandez Ramirez
 
Name:
Jennifer Sanchez Gonzalez





2


